Citation Nr: 0734790	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a from a December 
2003 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  It is not shown by competent and probative evidence that 
the veteran has a right knee or ankle disability of service 
origin.

2.  The veteran's hepatitis in service was an acute and 
transitory condition that resolved; chronic hepatitis C 
disability was not manifested in service, and is not 
currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007). 

2.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007). 

3.  Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a November 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication in these matters.  See Pelegrini, supra.

While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award of 
service connection is a matter for consideration herein. 

Regarding VA's duty to assist, the veteran's service medical 
records as well as VA medical records are associated with the 
claims file.  He has not identified any pertinent records 
that remain outstanding (notably, at the Travel Board 
hearing, he testified [pages 11-12] that he received 
treatment for his right knee and ankle disabilities in 70's 
and 80's; however he could not remember the names of the 
places).  The veteran was afforded a VA examination, in June 
2006, with respects to the issue of hepatitis C.  The Board 
has also considered whether a VA examination or medical 
opinion is necessary with regards to the right knee and ankle 
disabilities.  Because there is no competent evidence of 
current right knee or ankle disability, the Board finds that 
a VA examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159(c)(4)(i)(A).  VA has met its assistance 
obligations.  The Board will proceed with appellate review.

B.	Factual Background, Legal Criteria and Analysis

The veteran's service medical records contain no complaints 
of, or treatment for a right knee or ankle disability.  
Copies of service medical records show that the veteran was 
hospitalized in July 1969 for hepatitis.  In August and 
September 1969, he was seen for complaints of right upper 
quadrant pain and palpable liver.  Liver function tests were 
normal.  Final diagnosis was no evidence of disease.  The 
veteran was returned to duty.  On separation examination, 
there were no complaints or findings of right knee, right 
ankle or hepatitis C disabilities.

An August 1999 private lab report notes hepatitis C virus - 
non reactive.

VA treatment records from October 2002 to January 2005 
contain no treatment for a right knee disability.  A December 
2004 record notes that the veteran was seen for a complaint 
of right ankle pain.  He reported that he injured his right 
ankle while serving in Vietnam.  The assessment was ankle 
pain.  A December 2004 lab report showed that hepatitis C was 
not detected.  A January 2005 X-ray of the right ankle showed 
no acute fracture or malalignment; apparent small old 
avulsion type fracture off distal fibula; and mild 
degenerative change in the tibiotalar joint.

On June 2006 VA examination, the veteran reported that 5 
years prior, he was prescribed an oral medication (lamisil) 
for a toenail fungus and was found to experience elevation in 
liver function tests (LFTs) with the use of the medication.  
He stated that the medication was then discontinued.  He 
reported that he then subsequently underwent hepatitis C 
testing and was told that he tested positive.  The examiner 
noted that lamisil use alone was associated with elevation in 
LFTs that often resolved with the discontinuation of such 
medication.  He noted that LFTs collected in May 2004 and 
February 2006 was normal.  The examiner also noted that 
hepatitis C testing was conducted at the VAMC in May and 
December 2004; which produced negative results for hepatitis 
C infection.  Physical examination revealed a well-nourished 
male in no acute distress.  There was no objective evidence 
of chronic liver disease.  Laboratory studies were negative 
for all hepatitis testing.  The examiner stated:

"No evidence of hepatitis C based on objective 
laboratory data.  No evidence of hepatitis at this time 
based on review of available laboratory data.  The 
"hepatitis" documented during military service is 
resolved with etiology unknown.  It would only be with 
speculation to report the exact etiology of the 
"hepatitis" identified during service.  The etiology 
was not hepatitis A, B, or C as laboratory data does not 
support exposure to these viruses".

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the record contains no competent (medical) evidence 
that the veteran now has any of the disabilities for which 
service connection is sought.  There has been no current 
medical diagnosis of right knee, right ankle or hepatitis C 
disability.  While he was seen at VA in December 2004 for 
complaints of right ankle pain and such was noted, pain is 
not a diagnosis for VA purposes.  38 C.F.R. § 3.303.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Additionally, laboratory findings in 2005, about 35 years 
after service separation, demonstrate no associated pertinent 
right lower extremity disability, including as possibly 
related to service.  The Board recognizes that hepatitis was 
noted in service.  However, the June 2006 VA examiner stated 
that there was no evidence of hepatitis noted at that 
examination.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has right knee, right ankle or hepatitis C 
disability, nor has he identified any treatment provider who 
might substantiate that he has any such disabilities.  In 
fact the only competent (medical) evidence of record on that 
point (with respects to hepatitis C), the report of the June 
2006 VA examination, indicates there is no such current 
disability.  Because the veteran is a layperson, his own 
opinion that he has right knee, right ankle or hepatitis C 
disability related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, these claims must be denied.     


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for hepatitis C is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


